Citation Nr: 0026904	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder claimed as a mixed hearing loss of the right 
ear. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
ear disorder claimed as left ear hearing loss and middle ear 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  Recently adjudicated 
claims of entitlement to service connection for tinnitus, 
entitlement to an original compensable rating for right ear 
sensorineural hearing loss and an increased rating for post-
traumatic arthritis of the left shoulder are not properly 
before the Board at this time. 


FINDINGS OF FACT

1.  The Board in July 1961 denied entitlement to service 
connection for an ear disability. 

2.  The evidence received since the July 1961 Board decision 
does not bears directly or substantially upon the issue at 
hand, is essentially duplicative or cumulative in nature, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for a mixed hearing loss of the right ear and service 
connection for left ear mixed hearing loss and middle ear 
disease.


CONCLUSION OF LAW

Evidence received since the July 1961 Board decision is not 
new and material and the claims of entitlement to service 
connection for mixed hearing loss of the right ear and for 
mixed hearing loss and middle ear disease of the left ear are 
not reopened. 38 U.S.C. §§ 5104, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show induction examination 
finding normal ears and 15/15 hearing to whispered voice.  
Hospitalization in 1954 shows the diagnoses included 
bilateral mixed deafness of undetermined cause.  He gave a 
history of trouble hearing since about age 13 that had been 
worse, but with periods when it apparently was better.  This 
seemed to get worse with colds and both ears were equally 
bad.  The left drum was described as markedly injected but 
not bulging, and the right drum had large inferior quadrant 
scar.  Audiology consultation showed hearing thresholds at 
pertinent 38 C.F.R. § 3.385 frequencies (no report for 3,000 
hertz bilaterally) 45/50/50/55 left and right 55/55/50/40 
were interpreted as revealing bilateral mixed type deafness 
with a large conduction component.  The examiner reported no 
history of undue acoustic trauma, progressive hearing 
difficulty since age 13 to where he now had difficulty with 
ordinary speech.  The impression was mixed deafness bilateral 
probably secondary to old middle ear disease.  He was viewed 
as a candidate for audiology rehabilitation.  The veteran had 
15/15 hearing to whispered voice and normal ears on the 
separation medical examination. 

His original VA compensation claim for the ears filed early 
in 1956 and denied in April 1956 based on the service medical 
records.  The RO issued written notice in April 1956.  The 
private medical report VA received in late 1956 mentioned the 
veteran had loss of hearing for several years but no tinnitus 
or dizziness and clear and flat drums.  Audiogram showed 
average loss, in decibels, right 57 and left between 55 and 
60.  The impression was "otoscleratic" condition.  The RO 
in 1957 denied the claim again and issued written notice.

His VA claim in 1957 was supported by several affidavits from 
persons who recalled a hearing problem after military 
service.  A physician reported in 1960 that when the veteran 
was seen in 1949 his hearing was within normal limits.  
Hearing testimony recalled noise exposure and the evaluation 
he had in service.  He appeared to dispute the recorded 
history of hearing problems since the early teenage years.  A 
medical statement of treatment since 1958 when the veteran 
reported trouble hearing for approximately three years showed 
a diagnosis of clinical bilateral otosclerosis.  The reported 
mentioned left ear fenestration in 1959 was successful in 
improving left ear hearing for about two years but the 
hearing had regressed.  The Board in July 1961 denied 
entitlement to service connection for an ear disability on 
the basis that such was neither incurred in nor aggravated by 
military service.  

The veteran sought to reopen the claim for hearing loss 
disability in late 1997 with contemporaneous VA outpatient 
reports showing right middle ear surgery and a preoperative 
diagnosis of conductive hearing loss.  The surgery proposed 
was right middle ear exploration and stapedectomy.  
Postoperative diagnosis was far-advanced otosclerosis.  Other 
records note left ear mastoidectomy and right ear hearing 
loss greater than on the left.  CT was reported as showing no 
evidence of otosclerosis.  A preoperative examination in late 
1997 mentioned hearing loss among several diagnoses.  

The RO in late 1997 found that the veteran had not submitted 
new and material evidence to reopen the claim for service 
connection.  The veteran argued that he did not have a 
hearing condition before he entered military service and that 
the hearing condition was detected while he was on active 
duty.  He asserted that he did not receive an audiology test 
when he was released from active duty and that he did not 
recollect receiving an audiology test before he left military 
service.

The RO issued a statement of the case that advised the 
veteran of the basis for deciding that no new and material 
evidence had been submitted.  After receipt of a substantive 
appeal, the RO ordered an audiology examination to determine 
the likelihood that the veteran's hearing loss was incurred 
in or aggravated by service.  

A VA audiologist in 1999 said that the claims file including 
the military medical records were reviewed and the report 
referred to pertinent material from the service medical 
records.  The veteran related having had otitis externa 
several times at age 12 or 13 and noise exposure during 
service without ear protection, unlike his exposures after 
service.  The pure tone thresholds at the pertinent 
frequencies in the right ear were 50/55/65/70/70 and in the 
left ear 80/95/100/100/105.  Speech recognition was 96 
percent in the right ear and 68 percent in the left ear.  The 
diagnosis for the right ear was mild to moderate mixed loss, 
250-1,000 Hertz, and moderately severe to severe 
sensorineural loss 2,000 to 4,000 Hertz.  The diagnosis for 
the left ear was severe to profound mixed hearing loss 250 to 
4,000 Hertz.

The physician examiner for ear disease in 1999 reported the 
history of noise exposure in service, otosclerosis and ear 
surgery as well as frequent episodes of external otitis as a 
child.  The examiner noted the audiogram and stated there had 
been no significant change in the veteran's presentation 
since 1998.  In summary, the examiner found the veteran had 
significant exposure to artillery guns during military 
service and that he had a history of hearing loss related to 
his presumed diagnosis of otosclerosis and status post ear 
surgery bilaterally.  The examiner stated that it was 
possible the noise exposure could have contributed to his 
hearing loss but likely did not explain all of the hearing 
loss.  The examiner found that the sensorineural component of 
the hearing loss was related to the military noise exposure.  

The record shows that the RO in 1999 granted service 
connection for right ear sensorineural hearing loss, 2,000 to 
4,000 Hertz.  Service connection was denied for right ear 
mixed hearing loss, 500 to 1000 Hertz and left ear hearing 
loss and middle ear disease as not well grounded.  The RO 
mailed the veteran a copy of the rating decision and a 
supplemental statement of the case.  The representative 
argued that, in essence, there was sufficient evidence to 
grant service connection based on aggravation.



Criteria and Analysis 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100, 20.1400.  When a claimant requests that 
a claim be reopened after an appellate decision has been 
promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made, and if it is, as to whether it provides a basis 
for allowing the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of the evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the period 
of service and rebuttable presumption provisions of § 3.307 
are also satisfied.  38 C.F.R. § 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection and aggravation, see Reiber v. Brown, 7 Vet. 
App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996), 
respectively.

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

The veteran seeks to reopen his claim for service connection 
for an ear disorder, a claim that the Board most recently 
denied in 1961.  In essence, when the Board finally denies a 
claim, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented or there 
is clear and unmistakable error in the prior determination.  
The presence of such error is not at issue here regarding 
either prior determination.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

When a claimant seeks to reopen a finally-denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally-denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1961 Board decision is 
the pertinent determination.

Review of the Board's findings in the 1961 decision shows, in 
essence, that it found no competent medical evidence of an 
ear disorder incurred in or aggravated during service.  The 
Board noted the medical findings in service and other 
pertinent evidence.  

In the case at hand, the Board does not concur with the RO 
that new and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection as to 
the mixed hearing loss or left ear middle ear disorder.  The 
additional evidence that includes relevant medical records is 
essentially cumulative of earlier evidence.  There is 
evidence of a mixed hearing loss now in both ears that was 
previously mentioned.  A conductive loss, old middle ear 
disease and otosclerosis were also reported at the time of 
the 1961 Board decision.  Under the Elkins test, VA must 
first determine whether the veteran has submitted new and 
material evidence under section 3.156 to reopen the claim.  
Under Barnett the Board must review that determination.

The additional evidence regarding a mixed hearing loss is 
cumulative, thereby failing the first test.  The additional 
evidence added to the record since the 1961 decision, viewed 
liberally, adds nothing pertinent to previously reviewed 
evidence other than as it pertained to sensorineural hearing 
loss.  The Board finds that the additional evidence viewed 
with that previously of record is not new and material 
evidence as defined by the regulation.  It does not bear 
directly and substantially upon the issue at hand, and being 
duplicative or cumulative, it is insignificant and need not 
be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection, the first element 
has not been satisfied.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board is under no obligation to address the second 
element of whether the veteran's claims are well grounded.

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence to reopen the 
claim.  That has been accomplished.  Then if new and material 
evidence has been submitted VA must determine whether a claim 
is well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

The duty to assist arises upon the appellant establishing a 
well grounded claim.  The Board cannot overlook that VA and 
private reports have not offered an opinion of service 
connection for mixed hearing loss of both ears and a left 
side middle ear disability and competent evidence showing the 
existence of such disorder linked to service is not shown in 
the record elsewhere.  Nor is such evidence reported to be 
outstanding but as yet not obtained.    

The Board has not overlooked that the holding in Bernard v. 
Brown, 4 Vet. App. 384 (1993), as it pertains to a decision 
that new and material evidence was not submitted.  The 
argument of potentially prejudicial error in such 
circumstances had been confronted following the decision in 
Hodge and rejected.  The Board will rely on the rationale 
found in Elkins, 12 Vet. App. at 218-219.  The RO in 1997 
denied all claims on he basis that new and material evidence 
had not been submitted.  In essence, the RO declined to 
reopen the claim for an ear disorder.  For reasons 
unexplained, the RO ordered an examination after receiving 
the veteran's appeal, which contained nothing that had not 
been previously argued.  The RO proceeded to deny the issues 
on appeal as not well grounded but the supplemental statement 
of the case is less specific as to the precise basis for 
denying the claim.  In any event, the Board's determination 
on a different theory would be permitted in light of the 
cited precedent.  See also Black v. Brown, 10 Vet. App. 279, 
284 (1997) and Meyer v. Brown, 9 Vet. App. 425, 431-32 
(1996).  

In summary, the evidence is cumulative of a mixed hearing 
loss and conductive hearing loss.  As the Board finds the 
claim should not be reopened regarding the mixed hearing 
loss, or left middle ear disorder, there is no burden upon 
the Board to require or request further development regarding 
a nexus between the veteran's service and a current bilateral 
mixed hearing loss or middle ear disorder of the left ear.  
Brewer v. West, 11 Vet. App. 228 (1998).  The Board must 
point out that it was the holding in Morton v. West, 12 Vet. 
App. 477 (1999) that absent the submission and establishment 
of a well-grounded claim, the VA Secretary cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim and that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  The veteran has not 
indicated the existence of any current medical evidence that 
has not already been obtained that would well ground the 
claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 


ORDER

New and material evidence not having been submitted the claim 
of entitlement to service connection for a mixed hearing loss 
of the right ear is denied. 

New and material evidence not having been submitted the claim 
of entitlement to service connection for mixed hearing loss 
and middle ear disease of the left ear is denied.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

